DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, Group 1, Species 1A and Group 2, Species 2A drawn to Claims 1-12 in the reply filed on 11/12/2021 is acknowledged. Applicant did not elect one of the species of Group 3 in the reply filed on 11/12/2021, however, an election was made in a phone call to Christopher Makay on 3/3/2022, in which Species 3A was elected.
Claims 13-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 43-52 are cancelled. Election was made with traverse in the reply filed on 11/12/2021. Applicant contends that Claims 1 and 2 are generic, however, Applicant’s arguments are not persuasive. Claim 1 is not generic because the legs are not modular and each of the 2-leg, 3-leg and 4-leg anchors result in a different overall structure for the anchor and the anchor bridge. Similarly, for Claim 2, the implant grip is not modular and 2-groove, 3-groove and 4-groove implant grips result in different overall structures for the implant grip channel.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritz et al. (US 20190117219 A1) and Fox (US 20130030438 A1).
Regarding Claim 1, Ritz teaches and implant fixation system comprising an implant transitionable between a natural shape and an insertion shape (e.g. [0008], [0069]-[0071]), the implant, comprising: a bridge (e.g. Fig. 27, element 155; [0097]), a first anchoring member extending from the bridge (e.g. Fig. 27, element 151; [0097]), the first anchoring member including a segment extending exterior to the bridge to provide an engagement point (e.g. Labeled A in Annotated Figure 27 below; The face labeled A is the face of the anchor member that is not shown in the figure and that , and a second anchoring member extending from the bridge (e.g. Fig. 27, element 152; [0097]), the second anchoring member including a segment extending exterior to the bridge to provide an engagement point (e.g. Labeled H in Annotated Figure 27 below;); and an implant insertion device (e.g. Fig. 30, element 250; [0098]-[0100], [0102]) 
Ritz does not disclose the following features, however, Fox teaches insertion device wherein the device is movable between a loaded position whereby the implant insertion device by-passes the bridge (e.g. Fig. 4-8, the end of interior surface of the shell by-passes the bridge of the staple, element 12) and engages the segment of the first anchoring member at its engagement point and the segment of the second anchoring member at its engagement point (e.g. Fig. 4-8, [0065], [0068]-[0076], [0255], [0270], [0271]; the fixation devices and the insertion device are designed such that the divergent legs of the fixation device press against/engage the shell component of Fox in order to strain the device against their natural divergent configuration. This makes it necessary for the engagement point, Labeled A and H in annotated Figure 27 below, to engage the insertion device to retain their unloaded shape) such that the implant insertion device constrains the implant in its insertion shape and an unloaded position whereby the implant insertion device releases the implant (e.g. [0065], [0068]- [0076], [0255], [0270], [0271]).
Ritz and Fox are concerned with the same field of endeavor as the instant claims, namely, implant fixation systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ritz such that insertion device uses separable implant grip movable between a loaded and an unloaded position as taught by Fox in order for the fixation device move the fixation device between its nondeployed to its deployed state (e.g. Fox, [0065]).

    PNG
    media_image1.png
    760
    771
    media_image1.png
    Greyscale

Regarding Claim 2, Ritz teaches and implant fixation system comprising an implant insertion device (e.g. Fig. 30, element 250; [0098]-[0100], [0102]). 
Ritz does not disclose the following features, however, Fox teaches insertion device comprising a body including a first end (e.g. Labeled C in Annotated Figure 7 below) and a second end (e.g. Labeled D in Annotated Figure 7 below); and an implant grip (e.g. Fig. 4-7, element 90) coupled with the body (e.g. Fig. 4-7, element 110 and 120) and movable relative to the body between an engaged position whereby the implant grip by-passes the bridge (e.g. Fig. 4-7, element 90; [0254]- [0255], [0258]) and engages the segment of the first anchoring member at its engagement point and the segment of the second anchoring member at its engagement point (e.g. Labeled E in Annotated Figure 8 below) such that the implant grip constrains the implant in its insertion shape and a disengaged position whereby the implant grip releases the implant (e.g. [0065], [0068]-[0076], [0255], [0270], [0271]).
Ritz and Fox are concerned with the same field of endeavor as the instant claims, namely, implant fixation systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ritz such that insertion device uses separable movable implant grip with a channel for holding the fixation member instead of a jaw mechanism as taught by Fox in order for the fixation device to retained under strain (e.g. Fox, [0065]).

    PNG
    media_image2.png
    577
    442
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    539
    553
    media_image3.png
    Greyscale

Regarding Claim 3, Ritz teaches and implant fixation system wherein the bridge includes first and second sides (e.g. Labeled G1 and G2, respectively, in Annotated Fig. 27 above) and first and second ends (e.g. Labeled F1 and F2, respectively, in Annotated Fig. 27 above); the first anchoring member extends from the bridge at the first end of the bridge adjacent the first side of the bridge (e.g. Fig. 27, element 151), the first anchoring member including a width between sides thereof whereby the segment of the first anchoring member extends exterior to the bridge at its first side to provide the engagement point (e.g. The portion of the anchor member Labeled A in Annotated Fig. 27 above; The segment is between sides G1 and G2); the second anchoring member extends from the bridge at the second end of the bridge adjacent the first side of the bridge (e.g. Fig. 27, element 152), the second anchoring member including a width between sides thereof whereby the segment of the second anchoring member extends exterior to the bridge at its first side to provide the engagement point (e.g. Labeled H in Ann. Fig. 27 above); a third anchoring member extends from the bridge at the first end of the bridge adjacent the second side of the bridge (e.g. Fig. 27, element 154), the third anchoring member including a width between sides thereof whereby a segment of the third anchoring member extends exterior to the bridge at its second side to provide an engagement point (e.g. The external face on element 154 that corresponds to faces labeled A, H, K of other anchor members; The segment is between sides G1 and G2); and a fourth anchoring member extends from the bridge at the second end of the bridge adjacent the second side of the bridge (e.g. Fig. 27, element 153), the fourth anchoring member including a width between sides thereof whereby a segment of the fourth anchoring member extends exterior to the bridge at its second side to provide an engagement point (e.g. Labeled K Ann. Fig. 27 above).
Regarding Claim 4, Ritz teaches and implant fixation system comprising the implant insertion device (e.g. Fig. 30, element 250; [0098]-[0100], [0102]), 
Ritz does not disclose the following features, however, Fox teaches insertion device comprising: a body including a first end (e.g. Labeled C in Annotated Figure 7 below) and a second end (e.g. Labeled D in Annotated Figure 7 below); and an implant grip (e.g. Fig. 4-7, element 90) coupled with the body at its second end (e.g. Fig. 4-7, element 110 and 120), the implant grip movable relative to the body (e.g. Fig. 4-7, element 90; [0254]- [0255], [0258]) between an engaged position whereby the implant grip by-passes the bridge and engages the segments of the first, second, third, and fourth anchoring members at their engagement points (e.g. The cartridge, element 90, could be easily modified to receive the shape of the fixation device in Applicant’s Claims 1 and 3) such that the implant grip constrains the implant in its insertion shape (e.g. [0065], [0068]-[0076], [0255], [0270], [0271]) and a disengaged position whereby the implant grip releases the implant (e.g. [0065], [0068]-[0076], [0255], [0270], [0271]).
Ritz and Fox are concerned with the same field of endeavor as the instant claims, namely, implant fixation systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ritz such that insertion device uses separable movable implant grip with a channel for holding the fixation member instead of a jaw mechanism as taught by Fox in order for the fixation device to retained under strain (e.g. Fox, [0065]).
Regarding Claim 5, Ritz does not disclose the following features, however, Fox teaches insertion device the implant grip, comprising a shell (Fig. 4-7, elements 90 and 100 defines a shell around a channel), wherein: the shell includes an exterior surface having an upper surface (e.g. Labeled I in Annotated Figure 5 below) and a lower surface (e.g. Labeled J in Annotated Figure 5 below), the shell includes an interior surface complimentary in shape with the implant such that the interior surface defines a passage through the shell complimentary in shape with the implant (e.g. Fig. 5, element 102; The passage, element 102, could be easily modified to receive the shape of the fixation device in Applicant’s Claims 1 and 3), the shell at its upper surface receives into the passage the body at its second end thereby coupling the shell with the body (e.g. Fig. 8), and the shell at its lower surface receives into the passage (e.g. [0070]-[0071], [0255], [0278]) the implant whereby the shell at its interior surface by-passes the bridge (e.g. Fig. 4-8, the end of interior surface of the shell by-passes the bridge of the staple, element 12) and engages the segments of the first, second, third, and fourth anchoring members at their engagement points (e.g. [0065], [0068]-[0076], [0255], [0270], [0271]; the channel receives the implant anchor members are in contact with the interior of the cartridge) thereby holding the implant in the shell and constraining the implant in its insertion shape (e.g. [0065], [0068]-[0076], [0255], [0270], [0271]).
Also, Regarding Claim 7, the combination of Ritz’s four anchoring members with the four grooved shell of Fox would arrive at the interior surface in each of the first, second, third and fourth grooves defines a retention surface  whereby, when the first, second, third and fourth grooves receive therein one of the segments of the first, second, third and fourth anchoring members, each of the retention surfaces abuts one of the engagement points of the segments for the first, second, third and fourth anchoring members  whereby the retention surfaces grip and constrain the first, second, third and fourth anchoring members such that the shell retains therein the implant in its insertion shape (e.g. [0065], [0068]-[0076], [0255], [0270], [0271]).
Ritz and Fox are concerned with the same field of endeavor as the instant claims, namely, implant fixation systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ritz such that insertion device uses separable movable implant grip with a channel for holding the fixation member instead of a jaw mechanism as taught by Fox in order for the fixation device to retained under strain (e.g. Fox, [0065]).
Regarding Claim 6, Ritz does not disclose the following features, however, Fox teaches insertion device wherein the interior surface of the shell defines first, second grooves (e.g. Fig. 4-8, element 90 has two grooves that receive the legs of the fixation device, element 20), whereby, when the shell at its interior surface by-passes the bridge (e.g. Fig. 4-8, the end of interior surface of the shell by-passes the bridge of the staple, element 12) each of the first, second, grooves receives therein one of the segments of the first, second anchoring member (e.g. Fig. 4-8, element 90 has two grooves that receive the legs of the fixation device, element 20) further whereby the interior surface at the first, second grooves engages the first, second anchoring members, thereby retaining the implant within the shell in its insertion shape (e.g. Fig. 4-8, the end of interior surface of the shell by-passes the bridge of the staple, element 12; [0065], [0068]-[0076], [0255], [0270], [0271]).
Ritz and Fox are concerned with the same field of endeavor as the instant claims, namely, implant fixation systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ritz such that insertion device uses separable movable implant grip with a channel for holding the fixation member instead of a jaw mechanism as taught by Fox in order for the fixation device to retained under strain (e.g. Fox, [0065]).
The combination of Ritz and Fox does not teach an implant grip of an insertion device wherein the interior surface of the shell defines third, and fourth grooves, whereby, when the shell at its interior surface by-passes the bridge, each of the third, and fourth grooves receives therein one of the segments of the, third, and fourth anchoring members, further whereby the interior surface at the, third, and fourth grooves engages the, third, and fourth anchoring members, thereby retaining the implant within the shell in its insertion shape. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the cartridge channel, element 90, capable of receiving a 4 pronged fixation device instead of a 2 pronged fixation device it has been held by the courts that a mere change in shape or configuration, without persuasive evidence that the particular shape or configuration is significant, is a common practice which requires only ordinary skill in the art and is considered routine. MPEP 2144.
Regarding Claim 8, the combination of Ritz and Fox teaches the interior surface of the shell includes projections (e.g. Fox, Fig. 4-5, elements 94 and 104), whereby, when the shell at its interior surface by-passes the bridge (e.g. Fox, Fig. 7, elements 94), the projections by-pass the bridge and engage one of the first, second, third, and fourth anchoring members such that the shell retains therein the implant in its insertion shape (e.g. Ritz, Fig. 29, elements 283, 285; [0110]; Fox does not teach the projection interacting with the anchoring member, however, Ritz demonstrates a projection that engages to the anchor member).
Ritz and Fox are concerned with the same field of endeavor as the instant claims, namely, implant fixation systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ritz such that insertion device uses separable movable implant grip with a channel for holding the fixation member instead of a jaw mechanism as taught by Fox in order for the fixation device to retained under strain (e.g. Fox, [0065]).
Regarding Claim 9, the combination of Ritz and Fox teaches wherein the projections are resilient (e.g. Fox, Fig. 8, element 98; [0181]; the tab/projection is permanent), whereby, when the shell at its interior surface by-passes the bridge, the projections by-pass the bridge (e.g. Fox, Fig. 7, elements 94) by moving relative thereto and engage one of the first, second, third, and fourth anchoring members such that the shell retains therein the implant in its insertion shape (e.g. Ritz, Fig. 29, elements 283, 285; [0110], [0018]; Fox does not teach the projection interacting with the anchoring member, however, Ritz demonstrates a projection that engages to the anchor member).
Ritz and Fox are concerned with the same field of endeavor as the instant claims, namely, implant fixation systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ritz such that insertion device uses separable movable implant grip with a channel for holding the fixation member instead of a jaw mechanism as taught by Fox in order for the fixation device to retained under strain (e.g. Fox, [0065]).
Regarding Claim 10, the combination of Ritz and Fox teaches an insertion device wherein the body (e.g. Fox, Fig. 7-8, elements 110 and 120), comprising an implant grip receiver at the second end of the body (e.g. Fig. 7, 8, element 112), the implant grip receiver terminating in a tamp (e.g. the end of element 112 acts as a tamp), wherein the implant grip receiver is complimentary in shape with the interior surface of the shell (e.g. Fig. 8; [0261]-[0265]), further wherein the implant grip receiver inserts into the passage of the shell at its upper surface thereby coupling the implant grip receiver with the shell (e.g. Fig. 8 shows the implant grip receiver with the shell component; [0261]-[0265]).
Regarding Claim 11, the combination of Ritz and Fox teaches an insertion device wherein, when the implant grip resides in its engaged position, the tamp sits atop the bridge of the implant (e.g. [0154]; [0261]-[0265]) further wherein, the tamp remains atop the bridge of the implant to prevent movement of the implant relative to the implant grip during progression of the implant grip from its engaged position to its disengaged position (e.g. [0261]-[0265]; the tamp portion of the Fox device necessarily prevents movement of the fixation device during the deployment of the fixation device due to the force required to extrude).
Allowable Subject Matter 
Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art does not contain an implant insertion device with a shell component that has a detent that engages with the notches of the implant body that the shell is coupled to in order to for the shell to locked in engaged and disengaged positions relative to the implant body.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068. The examiner can normally be reached Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 4089187557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED KLAR ROVIRA/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774